Case: 18-11489      Document: 00514984280         Page: 1    Date Filed: 06/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                      No. 18-11489                           FILED
                                                                          June 5, 2019
                                                                        Lyle W. Cayce
CURTIS LEE SHEPPARD, JR.,                                                    Clerk

                                                 Plaintiff-Appellant

v.

JUDGE REED O’CONNOR, United States District Judge; E. SCOTT FROST,
United States Magistrate Judge; MARCIA A. CRONE, United States District
Judge; ZACK HAWTHORN, Magistrate Judge; MICHAEL H. SCHNEIDER,
United States District Judge; K. NICOLE MITCHELL, Magistrate Judge,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:18-CV-155


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Curtis Lee Sheppard, Jr., Texas prisoner # 1656666, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal without prejudice of his 42 U.S.C. § 1983 complaint. Because he has
failed to show that he should be allowed to proceed IFP on appeal under 28
U.S.C. § 1915(g), see Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998),


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11489    Document: 00514984280    Page: 2   Date Filed: 06/05/2019


                                No. 18-11489

Sheppard’s motion for leave to proceed IFP is denied. His motion for the
appointment of counsel is also denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. 5TH CIR. R. 42.2.
      MOTIONS DENIED; APPEAL DISMISSED.




                                         2